DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: The supplemental amendment submitted on 08/12/22 will not be entered and claims submitted on 07/14/22 will be examined because of the following reasons highlighted below in section (2) Supplemental replies.
See MPEP  714.03(a)  Supplemental Amendment [R-10.2019]
37 C.F.R. 1.111   Reply by applicant or patent owner to a non-final Office action.
(a) (1) If the Office action after the first examination (§ 1.104 ) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment. See §§ 1.135  and 1.136  for time for reply to avoid abandonment.
(2) Supplemental replies.
(i) A reply that is supplemental to a reply that is in compliance with § 1.111(b)  will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of this section. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) Cancellation of a claim(s);
(B) Adoption of the examiner suggestion(s);
(C) Placement of the application in condition for allowance;
(D) Reply to an Office requirement made after the first reply was filed;
(E) Correction of informalities (e.g., typographical errors); or
(F) Simplification of issues for appeal.
(ii) A supplemental reply will be entered if the supplemental reply is filed within the period during which action by the Office is suspended under § 1.103(a) or (c).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanser (US 2008/0007378) in view of Kazuo et al.(JP S61150206)(English translation).
Regarding claim 1, Hanser (figure 1 and para 0072-0077) discloses a first toroidal transformer configured to transform a first phase of the three-phase voltage (see para 0072-0073); a second toroidal transformer electrically connected to the first toroidal transformer (see para 0075), the second toroidal transformer configured to transform a second phase of the three-phase voltage (see para 0075); and a third toroidal transformer electrically connected to the first toroidal transformer and the second toroidal transformer(see para 0075), the third toroidal transformer configured to transform a third phase of the three-phase voltage. (see para 0075)
Hanser discloses wherein the coils have insulating materials but is silent as to whether the first toroidal transformer including a first toroidal core wound with a first film coated magnet wire; the second toroidal transformer including a second toroidal core wound with a second film coated magnet wire and the third toroidal transformer including a third toroidal core wound with a third film coated magnet wire.
Kazuo et al.(abstract, page 3 para 2, para 0003 and figures 1-2) discloses a teaching first toroidal transformer including a first toroidal core wound with a first film coated magnet wire; the second toroidal transformer including a second toroidal core wound with a second film coated magnet wire and the third toroidal transformer including a third toroidal core wound with a third film coated magnet wire.(note: the primary and secondary windings that wrap around the each core are made of litz wires; which are well known to have a configuration of film coated magnet wires).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to the first toroidal transformer including a first toroidal core wound with a first film coated magnet wire; the second toroidal transformer including a second toroidal core wound with a second film coated magnet wire and the third toroidal transformer including a third toroidal core wound with a third film coated magnet wire as taught by Kazuo et al. to the inductive device of Hanser so as to reduce the chances of a short circuit occurring while also reducing eddy current loses. 
Also designing a transformer having a core wound with a film coated magnet wire is well-known in the art; See PTO-892 form wherein US 20050046534 para 0014 discloses a transformer having a core wound with a film coated magnet wire; US 20020057164 para 0147 discloses a transformer having a core wound with a film coated magnet wire.
Regarding claim 4, Hanser (para 0052) discloses wherein the magnetic wire is at least one selected from a group consisting of aluminum and copper.
Regarding claim 8, Hanser (para 0052) discloses wherein the magnetic wire is at least one selected from a group consisting of aluminum and copper.
Regarding claim 12, Hanser (para 0052) discloses wherein the magnetic wire is at least one selected from a group consisting of aluminum and copper.
Regarding claim 14, Hanser (figure 1) discloses wherein the first toroidal transformer, the second toroidal transformer, and the third toroidal transformer are enclosed within a single housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837